UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-1447


CARLOS ALBERTO HERNANDEZ,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   September 18, 2012         Decided:   September 28, 2012


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


William Payne, PAYNE & ASSOCIATES, Washington, D.C., for
Petitioner.     Stuart F. Delery, Acting Assistant Attorney
General, Anthony C. Payne, Senior Litigation Counsel, Yedidya
Cohen,   Office   of   Immigration  Litigation,   UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                  Carlos Alberto Hernandez, a native and citizen of El

Salvador,         petitions     for       review    of    an     order      of    the    Board    of

Immigration         Appeals     (“Board”)          dismissing         his    appeal      from    the

immigration judge’s order finding him removable and statutorily

ineligible for cancellation of removal.                            Hernandez claims that

he was denied due process because the immigration judge failed

to    give    him     the   proper        advisals       under    8     C.F.R.      § 1240.10(a)

(2012).           He further claims prejudice is presumed and the case

should       be    remanded.         We    disagree       and    deny       the   petition       for

review.

                  This court has held that for an alien to establish a

due process violation arising from a removal proceeding, the

alien     must show “(1) that a defect in the proceeding rendered

it fundamentally unfair and (2) that the defect prejudiced the

outcome of the case.”                Anim v. Mukasey, 535 F.3d 243, 256 (4th

Cir. 2008).          Prejudice is shown if the defect had an impact on

the results of the proceeding.                     Id.     Hernandez fails to show he

was    prejudiced        due    to    any     defect       in     the       proceeding.          See

Delgado-Corea v. INS, 804 F.2d 261, 262-63 (4th Cir. 1986).

                  Accordingly,       we    deny     the    petition         for     review.       We

dispense          with   oral    argument          because        the       facts       and   legal
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                  PETITION DENIED




                                3